 Case 1:19-cv-00482-RGA Document 19 Filed 06/27/19 Page 1 of 8 PageID #: 223



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

WARN INDUSTRIES, INC.,                               )
a Delaware corporation                               )      C.A. No. 19-482-RGA
                                                     )
                               Plaintiff,            )
                                                     )
            V.                                       )
                                                     )
HOLLEY PERFORMANCE                                   )
PRODUCTS INC.,                                       )
a Delaware corporation.                              )      JURY TRIAL DEMANDED
                     Defendant                       )                                            /

                        l't.> (~)                   SCHEDULING ORDER

            This        jjJ__ day of ~              , 2019, the Court having conducted an initial Rule

16(b) scheduling conference pursuant to Local Rule 16.1 (b), and the parties having determined

after discussion that the matter cannot be resolved at this juncture by settlement or binding

arbitration;

             IT IS ORDERED that:

             1.         Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the parties, the

parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l)

within five days of the date of this Order.

             2.         Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before Plaintiff's

~81)98al: October 16, 2019; Defc1ula~tt0sal· September 2, 2019.-

             3.         Discovery.

                   a. Discovery Cut Off. All discovery in this case shall be initiated so that it will be
                                              ~ 11 2oZ()
completed on or before Pfla.m:tif:fs Pr0130sali Febt ual'~' 6, 2626, Befendant's Proposal,:




35536403.1 06/25/2019
 Case 1:19-cv-00482-RGA Document 19 Filed 06/27/19 Page 2 of 8 PageID #: 224



                    b. Document Production. Document production shall be substantially complete by
                                r--------~---.
Plaintifrs Proposal:~~.il>eftmdant's Proposal: July Jl, 2019.

                    c. Requests for Admission. A maximum of 30 requests for admission are permitted

for each side, except those used for the authentication of documents.

                    d. Interrogatories.    A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

                    e. Depositions.

                           1.   Limitation on Hours for Deposition Discovery. Each side is limited to a
                                                                                                              ---
total of Nttin~ _ J ! u , p o s a l ~ f m ~ ~ 35 hours of taking testimony by
     ..      C     1    ..
depos1t10n upon ora exammat10n.
                                              -
                                                        ·
                                                                              J
                          11.   Location of Depositions. Any party or representative (officer, director, or

managing agent) of a party filing a civil action in this district court must ordinarily be required,

upon request, to submit to a deposition at a place designated within this district. Exceptions to

this general rule may be made by order of the Court or by agreement of the parties. A defendant

who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

having filed an action in this Court for the purpose of this provision.

                    f.   Discovery Matters and Disputes Relating to Protective Orders. Should counsel

find they are unable to resolve a discovery matter or a dispute relating to a protective order, the

parties involved in the discovery matter or protective order dispute shall contact the Court's Case

Manager to schedule an in-person conference/argument. Unless otherwise ordered, by no later

than forty-eight hours prior to the conference/argument, the party seeking relief shall file with

the Court a letter, not to exceed three pages, outlining the issues in dispute and its position on

those issues. By no later than twenty-four hours prior to the conference/argument, any party




35536403. I 06/25/2019
 Case 1:19-cv-00482-RGA Document 19 Filed 06/27/19 Page 3 of 8 PageID #: 225



opposing the application for relief may file a letter, not to exceed three pages, outlining that

party's reasons for its opposition. Should any document(s) be filed under seal, a courtesy copy

of the sealed document( s) must be provided to the Court within one hour of e-filing the

document(s).

             If a discovery-related motion is filed without leave of the Court, it will be denied without

prejudice to the moving party's right to bring the dispute to the Court through the discovery

matters procedures set forth         in this Order.
             4.         Application to Court for Protective Order.       Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within ten days from the date of this

Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 3(f) above.

             Any proposed protective order must include the following paragraph:

                        Other Proceedings. By entering this order and limiting the disclosure of
                        information in this case, the Court does not intend to preclude another
                        court from finding that information may be relevant and subject to
                        disclosure in another case. Any person or party subject to this order who
                        becomes subject to a motion to disclose another party's information
                        designated as confidential pursuant to this order shall promptly notify that
                        party of the motion so that the party may have an opportunity to appear
                        and be heard on whether that information should be disclosed.

             5.         Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

             6.         Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,



35536403.1 06/25/2019
 Case 1:19-cv-00482-RGA Document 19 Filed 06/27/19 Page 4 of 8 PageID #: 226



appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.

             7.         Claim Construction Issue Identification. On or before December 20, 2019 the

parties shall exchange a list of those claim term( s)/phrase( s) that they believe need construction

and their proposed claim construction of those term(s)/phrase(s). This document will not be filed

with the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a

Joint Claim Construction Chart to be filed no later than January 31, 2020. The Joint Claim

Construction Chart, in Word or WordPerfect format, shall be e-mailed simultaneously with filing

to rga_civil@ded.uscourts.gov. The parties' Joint Claim Construction Chart should identify for

the Court the term(s)/phrase(s) of the claim(s) in issue, and should include each party's proposed

construction of the disputed claim language with citation(s) only to the intrinsic evidence in

support of their respective proposed constructions. A copy of the patent(s) in issue as well as

those portions of the intrinsic record relied upon shall be submitted with this Joint Claim

Construction Chart. In this joint submission, the parties shall not provide argument.

             8.         Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on February 28, 2020. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on March 27, 2020. The Plaintiff shall serve, but not

file, its reply brief, not to exceed 20 pages, on April 17, 2020. The Defendant shall serve, but

not file, its sur-reply brief, not to exceed 10 pages, on May 1, 2020. No later than May 8, 2020,

the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their

unfiled briefs into one brief, with their positions on each claim term in sequential order, in

substantially the form below.




35536403.I 06/25/2019
 Case 1:19-cv-00482-RGA Document 19 Filed 06/27/19 Page 5 of 8 PageID #: 227



                                      JOINT CLAIM CONSTRUCTION BRIEF

      I.            Agreed-upon Constructions

      II.           Disputed Constructions

                    A. [TERM 1]

                              1.   Plaintiffs Opening Position

                              2.   Defendant's Answering Position

                              3.   Plaintiffs Reply Position

                              4.   Defendant's Sur-Reply Position

                    B. [TERM2]

                              1.   Plaintiffs Opening Position

                              2.   Defendant's Answering Position

                              3.   Plaintiffs Reply Position

                              4.   Defendant's Sur-Reply Position

Etc.        The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.

             9.          Hearing on Claim Construction. Beginning at ~-.oo   tt_·. m. on =Jt=W\l~~'O~--~

2020, the Court will hear argument on claim construction. Absent prior approval of the Court

(which, if it is sought, must be done so by joint letter submission no later than the date on which

answering claim construction briefs are due), the parties shall not present testimony at the

argument, and the argument shall not exceed a total of three hours.




35536403. l 06/25/2019
 Case 1:19-cv-00482-RGA Document 19 Filed 06/27/19 Page 6 of 8 PageID #: 228



             10.        Disclosure of Expert Testimony.

                        a.     Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

~~~~020. The supplemental disclosure to cont~dict or rebut evidence on the same matter
                                       Ak--
                                               W',
identified by another party is due on or before A--p,:i         i, 2020.   Reply expert reports from the
                                                                      n.t.13
party with the initial burden of proof are due on or b e f o r e ~ 2020. No other expert

reports will be permitted without either the consent of all parties or leave of the Court. Along

with the submissions of the expert reports, the parties shall advise of the dates and times of their

experts' availability for deposition. Depositions of experts shall be completed on or before
<zJ(
                                                                                                   -Ji:.~
~,2020.

                        b.     Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

motion no later than the deadline for dispositive motions set forth herein, unless otherwise

ordered by the Court.

             11.        Case Dispositive Motions. All case dispositive motions, an opening brief, and
                                                                                          n~~·
affidavits, if any, in support of the motion shall be served and filed on or before ~ 0 2 0 .

No case dispositive motion under Rule 56 may be filed more than ten days before the above date

without leave of the Court.

             12.        Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any ncin-dispositive motion should contain the statement

required by Local Rule 7 .1.1.




35536403.l 06/25/2019
 Case 1:19-cv-00482-RGA Document 19 Filed 06/27/19 Page 7 of 8 PageID #: 229



             13.        Pretrial Conference. O n ~          Jb, 2021, the Court will hold a Rule !6(e)
final pretrial conference in Court with counsel beginning at         q Ob    r21.._. m. The parties shall file

a joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00

p.m. on the third business day before the date of the final pretrial conference. Unless otherWise

ordered by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d)

for the preparation of the proposed joint final pretrial order.

             14.        Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

three pages of argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request.            If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three-

page submission (and, if the moving party, a single one-page reply). No separate briefing shall

be submitted on in limine requests, unless otherwise permitted by the Court.

             15.        Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47 .1 (a)(2) and 51.1, the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 5:00 p.m. on the third business day before the date of the final pretrial

conference. The parties shall submit simultaneously with filing each of the foregoing four

documents in Word or WordPerfect format to rga_civil@ded.uscourts.gov.




35536403.1 06/25/2019
. -.      Case 1:19-cv-00482-RGA Document 19 Filed 06/27/19 Page 8 of 8 PageID #: 230



                    16.        Trial.   This matter is scheduled for a 5-day trial beginning at 9:30 a.m. on

       · ~I        tJ , 2021, with the       subsequent trial days beginning at 9:30 a.m.       Until the case is

       submitted to the jury for deliberations, the jury will :be excused each day at 4:30 p.m. The trial

       will be timed, as counsel will be allocated a total number of hours in which to present their

       respective cases.

                    17.        ADR Process.     This matter is referred to a magistrate judge to explore the

       possibility of alternative dispute resolution.


                                                                         ~~
                                                                        UNITED STATES DISTRICT JUDGE

                                                                   Respectfully submitted,


         OF COUNSEL:                                           SAUL EWING ARNSTEIN & LEHR LLP

        Barry F. Irwin, P.C.                                    ls/Elizabeth S. Fenton
        Reid Huefner                                            Elizabeth S. Fenton (#5563)
        Adam Reis                                               1201 N. Market Street, Suite 2300
        Irwin IP LLC                                            Wilmington, DE 19801
        222 S. Riverside Plaza                                  (302) 421-6800
        Chicago, IL 60606                                       elizabeth.fenton@saul.com
        Dated: June 24, 2019
        Admitted Pro Hae Vice                                  Attorneys for Warn Industries, Inc.


                                                                Isl· Brett M. McCartney
        Todd J. Ohlms                                           Brett M. McCartney (#5208)
        Jennifer L. Fitzgerald                                  Elizabeth A. Powers (#5522)
        FREEBORN & PETERS LLP                                   BAYARD, P.A.
        311 South Wacker Drive, Suite                           600 N. King Street, Suite 400
        3000                                                    Wilmington, Delaware 19801
        Chicago, IL 60606                                     . (302) 655-5000
        312-360-6000                                            bmccartney@bayardlaw.com
        tohlms@freebom.com                                      epowers@bayardlaw.com
        jfitzgerald@freebom.com
                                                               Attorneys for Defendant Holley Performance
        Pro hac vice motions                                   Products, Inc.
        forthcoming



       35536403.1 06/25/2019
